Citation Nr: 0734621	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-21 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


REMAND

The veteran was most recently afforded a VA examination to 
determine the current degree of severity of his PTSD in April 
2005.  The report of that examination indicates that the 
claims folder was not made available for the examiner to 
review and that this impacted the examiner's ability to 
assess the veteran's PTSD.  Therefore, the Board has 
determined that the veteran should be afforded another VA 
examination, after any additional pertinent treatment records 
are obtained.

The Board further notes that in September 2007, the Disabled 
American Veterans informed the Board that it is representing 
the veteran; however, a current VA Form 21-22 reflecting that 
the veteran has designated this organization as his 
representative is not of record.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should provide and 
request the veteran to complete and 
return a VA Form 21-22, if it is his 
desire to have the Disabled American 
Veterans or any other service 
organization to represent him.  The RO or 
the AMC should also inform the veteran of 
his other options concerning 
representation.

2.  The RO or the AMC should obtain a 
copy of any pertinent VA outpatient 
records for the period since September 
2007.  If the veteran identifies any 
other pertinent medical records, the RO 
or the AMC should undertake appropriate 
development to obtain a copy of those 
records.  If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  Then, the appellant should be 
afforded a VA examination by a 
psychiatrist or psychologist to determine 
the current degree of severity of his 
PTSD.  The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

The examiner should identify all 
current manifestations of the 
veteran's PTSD.  To the extent 
possible, the manifestations of the 
PTSD should be distinguished from 
those of any other psychiatric 
disorder found to be present.

The examiner should also provide an 
opinion concerning the current 
degree of social and industrial 
impairment resulting from the 
service-connected disability, to 
include whether it renders the 
veteran unemployable.  In addition, 
the examiner should provide a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned. 

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


